EXAMINER’S AMENDMENT AND ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Tatonetti ON 07/15/2022 (refer to the attached interview summary).  

The application has been amended as follows:   Replace all of the claims with the following:

1. (Currently Amended) A method of evaluating movement of a subject, the method comprising:
receiving one or more images of a body of the subject captured during performance of a physical movement by the subject;
inputting the one or more images into an initial convolutional neural network (CNN) image classification model to identify subject positions from the received one or more images;
inputting the one or more images output from the initial CNNinto a subsequent CNN image classification model in which the subsequent CNN image classification model is used to infer body pose estimations for the subject; 
computing a subject model descriptive of positions and orientations of body parts of the subject based on the input of the one or more images to the subsequent CNN’s image classification model;
generating a comparison of the positions and orientations to target positions and target orientations, respectively, for the physical movement;
generating a recommendation based on the comparison; and
exposing the recommendation on a client device for presenting to the subject.

2. (Original) The method of claim 1, wherein the one or more images are in a form of video captured by the client device.

3. (Currently Amended) The method of claim 1, wherein computing the subject model comprises:
identifying within the one or more images locations of joints associated with the body parts of the subject, in which the joints are identified based on the input of the one or more images to the subsequent CNN’s image classification model; and
deriving the positions and orientations of the body parts from the identified locations of joints.

4. (Previously Presented) The method of claim 1, wherein generating the comparison comprises, for each body part of the subject model:
computing positional deviations from the positions to the target positions;
computing orientational deviations from the orientations and the target orientations; and
computing the comparison as a score based on the computed positional deviations and orientational deviations.

5. (Original) The method of claim 4, wherein generating the recommendation comprises:
generating, based on the score, an instruction to be provided to the subject that instructs the subject to perform a physical maneuver that, if so performed, will result in reduction of positional deviations and orientational deviations computed from a subsequently captured image of the body of the subject.

6. (Original) The method of claim 1, further comprising:
generating or receiving authentication data indicative of an identity of the subject; and
storing the authentication data in a record associated with the subject.

7. (Original) The method of claim 6, wherein generating the authentication data comprises:
generating the authentication data by identifying the subject within the one or more images.

8. (Currently Amended) A system for evaluating movement of a subject, the system comprising:
a memory; and
a processing device operatively coupled to the memory, wherein the processing device is configured to:
receive one or more images of a body of the subject captured during performance of a physical movement by the subject;
input the one or more images into an initial convolutional neural network (CNN) image classification model to identify subject positions from the received one or more images;
input the one or more images output from the initial CNNinto a subsequent CNN image classification model in which the subsequent CNN image classification model is used to infer body pose estimations for the subject; 
compute a subject model descriptive of positions and orientations of body parts of the subject based on the input of the one or more images to the subsequent CNN’s image classification model;
generate a comparison of the positions and orientations to target positions and target orientations, respectively, for the physical movement;
generate a recommendation based on the comparison; and
expose the recommendation on a client device for presenting to the subject.

9. (Original) The system of claim 8, wherein the one or more images are in a form of video captured by the client device.

10. (Currently Amended) The system of claim 8, wherein to compute the subject model, the processing device is further configured to:
identify within the one or more images locations of joints associated with the body parts of the subject, in which the joints are identified based on the input of the one or more images to the subsequent CNN’s image classification model; and
derive the positions and orientations of the body parts from the identified locations of joints.

11. (Previously Presented) The system of claim 8, wherein to generate the comparison, the processing device is further configured to, for each body part of the subject model:
compute positional deviations from the positions to the target positions;
compute orientational deviations from the orientations and the target orientations; and
compute the comparison as a score based on the computed positional deviations and orientational deviations.

12. (Original) The system of claim 11, wherein to generate the recommendation, the processing device is further configured to:
generate, based on the score, an instruction to be provided to the subject that instructs the subject to perform a physical maneuver that, if so performed, will result in reduction of positional deviations and orientational deviations computed from a subsequently captured image of the body of the subject.

13. (Original) The system of claim 8, wherein the processing device is further configured to:
generate or receiving authentication data indicative of an identity of the subject; and
store the authentication data in a record associated with the subject.

14. (Original) The system of claim 13, wherein to generate the authentication data, the processing device is further configured to:
generate the authentication data by identifying the subject within the one or more images.

15. (Currently Amended) A non-transitory, computer-readable storage medium having instructions encoded thereon that, when executed by a processing device of a client device, cause the processing device to:
receive one or more images of a body of a subject captured during performance of a physical movement by the subject;
inputting the one or more images into an initial convolutional neural network (CNN) image classification model to identify subject positions from the received one or more images;
input the one or more images output from the initial CNNinto a      subsequent CNN image classification model in which the subsequent CNN image classification model is used to infer body pose estimations for the subject; 
compute a subject model descriptive of positions and orientations of body parts of the subject based on the input of the one or more images to the subsequent CNN’s image classification model;
generate a comparison of the positions and orientations to target positions and target orientations, respectively, for the physical movement;
generate a recommendation based on the comparison; and
expose the recommendation on the client device for presenting to the subject.

16. (Original) The non-transitory, computer-readable storage medium of claim 15, wherein the one or more images are in a form of video captured by the client device.

17. (Currently Amended) The non-transitory, computer-readable storage medium of claim 15, wherein to compute the subject model, the instructions further cause the processing device to:
identify within the one or more images locations of joints associated with the body parts of the subject, in which the joints are identified based on the input of the one or more images to the subsequent CNN’s image classification model; and
derive the positions and orientations of the body parts from the identified locations of joints.

18. (Previously Presented) The non-transitory, computer-readable storage medium of claim 15, wherein to generate the comparison, the instructions further cause the processing device to, for each body part of the subject model:
compute positional deviations from the positions to the target positions;
compute orientational deviations from the orientations and the target orientations; and
compute the comparison as a score based on the computed positional deviations and orientational deviations.

19. (Original) The non-transitory, computer-readable storage medium of claim 18, wherein to generate the recommendation, the instructions further cause the processing device to:
generate, based on the score, an instruction to be provided to the subject that instructs the subject to perform a physical maneuver that, if so performed, will result in reduction of positional deviations and orientational deviations computed from a subsequently captured image of the body of the subject.

20. (Original) The non-transitory, computer-readable storage medium of claim 15, the instructions further cause the processing device to:
generate or receiving authentication data indicative of an identity of the subject; and
store the authentication data in a record associated with the subject.

21. (Original) The non-transitory, computer-readable storage medium of claim 20, wherein to generate the authentication data, the instructions further cause the processing device to:
generate the authentication data by identifying the subject within the one or more images.

22. (Currently Amended) A non-transitory, computer-readable storage medium having instructions encoded thereon that, when executed by a processing device of a client device, cause the processing device to:
capture one or more images of a body of a subject during performance of a physical movement by the subject;
input the one or more images into an initial convolutional neural network (CNN) image classification model to identify subject positions from the received one or more images;
input the one or more images output from the initial CNN into a subsequent CNN subsequent CNN image classification model is used to infer body pose estimations for the subject;
compute a subject model descriptive of positions and orientations of body parts of the subject based on the input of the one or more images to the subsequent CNN’s image classification model;
generate a comparison of the positions and orientations to target positions and target orientations, respectively, for the physical movement;
generate a recommendation based on the comparison; and
present the recommendation to the subject.

23. (Currently Amended) The method of claim 1, wherein the initial or subsequent CNN image classification model is optimized with hyperparameters to enhance the computed subject model.

24. (Currently Amended) The method of claim 1, wherein the input of the one or more images to the initial CNN, the  subsequent CNN, the computing of the subject model, and the generated recommendation is performed in real-time. 

25. (Previously Presented) The method of claim 24, wherein the real-time performance signifies the recommendation is generated during the performance of the physical movement by the subject. 

26. (Previously Presented) The method of claim 1, wherein the subject model is computed on the client device. 

27. (Previously Presented) The method of claim 26, wherein the client device is a smartphone computer. 

28. (Currently Amended) The method of claim 1, wherein the subsequent CNN is trained to identify positions and orientations of subjects.

29. (Currently Amended) The method of claim 28, wherein the subsequent CNN is trained to locate focal points of the subject’s body. 

30. (Previously Presented) The method of claim 3, further comprising rendering coordinate positions of the subject’s joints based on the identified locations of joints. 



Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claims have been amended as agree-to by the examiner and applicant’s representative during the aforementioned telephone interview.  Support for the claim amendment is found at PG Publication US 2019/0362506 A1 at paragraphs 0035-0038.  Using amended independent claim 1 as an example, the prior art of record does not teach the claimed “initial” and “subsequent” CNNs configured in the claim as a whole as recited.  Independent claims 8, 15, and 22 recite equivalent limitations, and the remainder of the claims are dependent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665